      Case 2:19-cv-03846-HB Document 92 Filed 09/07/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LIBERTY RESOURCES, INC., et al       :               CIVIL ACTION
                                     :
           v.                        :
                                     :
THE CITY OF PHILADELPHIA             :               NO. 19-3846


                          NOTICE TO COUNSEL

           Please be advised that oral argument on the Cross

Motions for Summary Judgment (Docs.# 79, 80 and 84) will be held

on September 15, 2021 at 10:30 a.m. in Courtroom 16-A of the

United States Courthouse, 601 Market Street, Philadelphia,

Pennsylvania.



                                         /s/ Kristin R. Makely
                                         ______________________
                                         Kristin R. Makely
                                         Deputy Clerk to Judge Bartle
                                         (267) 299-7389


9/7/2021
